Citation Nr: 0703181	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  02-21 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of 
postoperative right ear injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 


INTRODUCTION

The veteran had active military duty from March 1955 to July 
1959, April to June 1968, and July to November 1968.  He also 
had a period of years of Naval Reserve service with 
associated active and inactive duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Waco, Texas.  

In February 2003, the veteran testified at the RO during a 
personal hearing, and a transcript is of record.  In August 
2004, the Board remanded this case for additional evidentiary 
development, which is discussed further below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Veterans Claims Assistance Act of 2000 
(VCAA), the RO must try again to get records relating to a 
right ear injury.

Particularly, in its August 2004 remand, the Board noted that 
the veteran had consistently reported that he had been 
injured during active duty in 1968 and underwent right ear 
surgery at a facility identified as a U.S. Merchant Marine or 
Maritime Hospital in New Orleans, Louisiana.  The Board 
otherwise noted that service medical records in the claims 
file failed to identify this alleged injury or treatment.  

It is noted that the record also contained two letters, 
received in October 2003, from the veteran's son and 
daughter; both related that their father had been kicked in 
the head by another swimmer in New Orleans in July 1968.  The 
veteran's daughter remembered that the injury had resulted in 
surgery and that the veteran's hearing had been dramatically 
affected ever since.  

Thus, the Board directed the RO to ask the veteran to provide 
as much detail as possible about the 1968 surgery and 
facility, and upon receiving the veteran's response to 
perform records research.  

A review of the record shows that the RO sent a November 2005 
letter (with a corrected address) to the veteran seeking 
information concerning the right ear injury.  In June 2006, 
having not received any response, the RO issued a 
supplemental statement of the case.

Thereafter, in January 2007, the veteran's representative 
submitted an informal brief concerning information about the 
"Merchant Marine Hospital" that had been identified by the 
veteran as a place of treatment in 1968 for an ear injury.  
It was actually, according to the representative, a U.S. 
Public Health Service Hospital that was subsequently closed.  
According to the website, records therefrom, however, had 
been preserved.  

Given the preceding, the RO should utilize this information 
for a records search. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain 
records from the U.S. Public Health 
Service Hospital (U.S.P.H.S.H.) concerning 
the veteran's alleged admission and 
treatment there for an ear injury.  
Particularly, a military records 
specialist should contact the National 
Personnel Records Center (NPRC), and any 
other relevant facility, and ask for 
records from U.S.P.H.S.H. from 1968 
regarding a hospital admission concerning 
the veteran for an ear injury.  

2.  If, and only if, some evidence is 
obtained indicating that the veteran 
actually sustained an ear injury, 
bilateral hearing loss, and/or tinnitus, 
during or within one year of active 
military service, then the veteran be 
referred for a VA examination.  The 
veteran's claims file should be reviewed 
and the examiner should report results of 
audiometric testing and speech recognition 
scores, as well as indicate whether the 
veteran currently manifests any residuals 
of a remote ear injury and/or right ear 
surgery.  The examiner should opine 
whether it is at least as likely as not 
that any current residuals of a 
postoperative right ear injury, tinnitus, 
and/or bilateral hearing loss is causally 
related to a right ear injury or other 
noise exposure (i.e., a loud noise 
environment aboard a submarine including 
listening to active and/or passive sonar).  
A rationale must be provided for any 
opinion.  

3.  Then, the RO should readjudicate the 
issues on appeal.  If the determination 
remains unfavorable, the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
opportunity to respond prior to the case 
being returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


